 


110 HRES 1479 IH: Commemorating the 50th anniversary of California State University, Northridge (CSUN), an extraordinary public university dedicated to promoting the intellectual, economic, and cultural qualities of the San Fernando Valley.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1479 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2008 
Mr. Sherman (for himself, Ms. Zoe Lofgren of California, Mr. Filner, Mr. Grijalva, Ms. Matsui, Mr. Thompson of California, Mr. Berman, Mr. Baca, and Mr. Honda) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Commemorating the 50th anniversary of California State University, Northridge (CSUN), an extraordinary public university dedicated to promoting the intellectual, economic, and cultural qualities of the San Fernando Valley. 
 
 
Whereas California State University, Northridge (CSUN) is a vibrant, diverse university community of over 35,000 students and 3,700 faculty and staff, sited on a 356-acre campus in the heart of Los Angeles’ San Fernando Valley, a region of nearly 2,000,000 people; 
Whereas CSUN was founded in 1958 as San Fernando Valley State College and adopted its current name in 1972; 
Whereas CSUN is one of the premier higher education institutions in Southern California, offering 64 bachelor’s degrees, 50 master’s degrees, 28 teaching credential programs at 8 colleges, and an extended learning program; 
Whereas CSUN is one of the Nation’s top 100 universities for awarding bachelor’s degrees to minority students, and minority students accounted for 43 percent of the university’s graduates in the 2006 to 2007 academic year; 
Whereas CSUN’s Model U.N. team won top honors for the second year in a row at the national Model U.N. conference held in New York City competing against nearly 300 universities; 
Whereas CSUN leads the California State University system in the number of graduates admitted after law school to the California State Bar, considered by many as the most difficult in the Nation, due to the strong academic foundation offered by the university; 
Whereas CSUN faculty have been recognized for their outstanding academic achievements, including 8 Guggenheim Fellowships and 59 Fulbright awards among countless other national and international accolades; 
Whereas the students, faculty, and staff at California State University, Northridge suffered great personal loss during the devastating 1994 Northridge earthquake, which damaged entire sections of the university; 
Whereas in the earthquake’s aftermath, the university and the community rallied to rebuild this institution in a display of courage and tenacity in the midst of distress and uncertainty; 
Whereas CSUN maintains countless direct connections to the San Fernando Valley community at large through business, academic, and community organizations, activities and events, as well as the campus newspaper, the Daily Sundial, and the widely acclaimed and award winning KCSN radio station; 
Whereas CSUN has granted some 200,000 bachelor’s and master’s degrees to esteemed graduates including many notable names in business, entertainment, media, non-profit, politics, sports, and our Nation’s space program; 
Whereas their success, and the success of thousands of alumni, exemplifies the hard work and determination of CSUN’s diverse student body, faculty, and staff; 
Whereas CSUN is constructing the 1,700-seat Valley Performing Arts Center, which will serve as the San Fernando Valley’s largest arts education center and venue for local students and the community, and CSUN has extensive plans to expand the campus and its programs to more students eager to immerse themselves in the broad and challenging curriculum offered by the university; and 
Whereas the campus expansion will help frame the university’s physical development for decades to come: Now, therefore, be it 
 
That the House of Representatives— 
(1)commemorates 50 years of life-changing opportunity at California State University, Northridge;  
(2)recognizes the invaluable contributions of the university in higher education, advanced research, and community service; and  
(3)honors the students, faculty, and staff who are dedicated to academic achievement and contributing to the betterment of their communities. 
 
